—In an action for a divorce and ancillary relief, the defendant appeals from stated portions of an order of the Supreme Court, Orange County (DiBlasi, J.), dated May 1, 1995, which, inter alia, denied his motion to modify a pendente lite award and granted the plaintiff’s cross motion for sanctions and attorneys’ fees.
Ordered that the order is affirmed insofar as appealed from, with costs.
Modifications of pendente lite awards should rarely be made by an appellate court and then only under exigent circumstances such as where a party is unable to meet his or her financial obligations or justice otherwise requires (see, Zeitlin v Zeitlin, 209 AD2d 613, 614). Moreover, the general rule continues to be that the proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see, Gianni v Gianni, 172 AD2d 487). Here, the defendant has not established any change in circumstances that would require a modification in the pendente lite award.
*398The defendant’s remaining contentions are without merit. Joy, J. P., Altman, Friedmann and Krausman, JJ., concur.